Exhibit 10.5

 

ARYA SCIENCES ACQUISITION CORP.

c/o Perceptive Advisors

51 Astor Place, 10th Floor

New York, NY 10003

 

October 10, 2018

 

ARYA Sciences Holdings

c/o Perceptive Advisors

51 Astor Place, 10th Floor

New York, NY 10003

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
ARYA Sciences Acquisition Corp. (the “Company”) and continuing until the earlier
of (i) the consummation by the Company of an initial business combination or
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), ARYA Sciences Holdings shall make available to the Company certain
office space, secretarial and administrative services as may be required by the
Company from time to time, situated at 51 Astor Place, 10th Floor, New York, NY
10003 (or any successor location). In exchange therefore, the Company shall pay
ARYA Sciences Holdings a sum not to exceed $10,000 per month, respectively, on
the Effective Date and continuing monthly thereafter until the Termination Date.
ARYA Sciences Holdings hereby agrees that it does not have any right, title,
interest or claim of any kind in or to any monies that may be set aside in a
trust account (the “Trust Account”) that may be established upon the
consummation of the IPO (the “Claim”) and hereby waives any Claim it may have in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever.

 

  Very truly yours,       ARYA SCIENCES ACQUISITION CORP.         By: /s/ James
Mannix   Name: James Mannix   Title: Secretary

 

AGREED TO AND ACCEPTED BY:       ARYA SCIENCES HOLDINGS         By: /s/ James
Mannix   Name: James Mannix   Title: Secretary  

 

 

